Case 3:18-cv-13005-BRM-ZNQ Document 58 Filed 02/11/21 Page 1 of 1 PageID: 520




Jordan Friter
Friterj@stutmanlaw.com



February 10, 2021


VIA CM/ECF:

Hon. Zahid N. Quraishi, USMJ
United States District Court
District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608
znq_orders@njd.uscourts.gov


Re:        Groves et al. v. Walmart Stores, Inc. and Walmart Stores East, L.P.
           3:18-cv-13005-BRM-ZNC


Dear Judge Quraishi:

       As you may recall, discovery in this matter was placed on hold after Walmart filed a Third-
Party Complaint seeking indemnity from HH Technologies, Inc. and The Cincinnati Insurance
Company. This issue has now been resolved as Cincinnati has agreed to defend and indemnify
Walmart, and counsel for Cincinnati, Verne A. Pedro of Fullerton Beck, LLP, recently entered his
appearance. As such, counsel respectfully requests that a conference be scheduled at the Court’s
convenience to discuss new case management deadlines. Thank you for your time and
consideration of this matter.


Very truly yours,
                                                                                     Telephone status call is
Jordan S. Friter /s/                                                                 scheduled for 3/3/2021 at 12:30 pm.
                                                                                     Counsel for the plaintiff shall initiate.
Jordan S. Friter, Esq.                                                               SO ORDERED:
                                                                                     s/ Zahid N. Quraishi, U.S.M.J.
JF:ld
                                                                                     Dated: 2/11/2021
Cc:        Verne A Pedro, Esq. (counsel for Defendants)

                                                    Stutman Law
                                                 National Home Office
   500 Office Center Dr., Suite 301, Fort Washington, PA 19034 ∙ Phone 215.283.1177 ∙ Fax 215.283.1188 ∙ www.StutmanLaw.com



                                                 Offices Nationwide
